FILED
                             NOT FOR PUBLICATION                            OCT 27 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANCIS W. DAVIS,                                No. 09-17231

               Plaintiff - Appellant,            D.C. No. 1:06-cv-01062-AWI-
                                                 GSA
  v.

PETERSON, Correctional Officer,                  MEMORANDUM *
California Department of Corrections; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                     Anthony W. Ishii, Chief Judge, Presiding

                            Submitted October 19, 2010 **


Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       California state prisoner Francis W. Davis appeals pro se from the district

court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
retaliation and violations of his equal protection and due process rights. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a grant of summary

judgment, Bruce v. Ylst, 351 F.3d 1283, 1287 (9th Cir. 2003), and a dismissal for

failure to state a claim, Douglas v. Noelle, 567 F.3d 1103, 1106 (9th Cir. 2009).

We may affirm on any basis supported by the record. Forest Guardians v. U.S.

Forest Serv., 329 F.3d 1089, 1097 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on Davis’s retaliation

claims because he did not raise a genuine issue of material fact as to whether the

defendants’ actions were based on a retaliatory motive and not a legitimate

correctional goal. See Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005)

(indicating that an essential element to a First Amendment retaliation claim is not

satisfied when there is a legitimate correctional goal for the action taken).

      The district court properly granted summary judgment on Davis’s equal

protection claims because he did not raise a genuine issue of material fact as to

whether he was intentionally treated differently from similarly situated inmates.

See Thornton v. City of St. Helens, 425 F.3d 1158, 1166-67 (9th Cir. 2005).

      Dismissal of the due process claims was proper because Davis had no

protected interest in avoiding either confinement to his cell for several hours or the




                                           2                                    09-17231
destruction of two sculptures made of state-issued items. See Sandin v. Conner,

515 U.S. 472, 483-84 (1995); Bd. of Regents v. Roth, 408 U.S. 564, 577 (1972).

      The district court did not abuse its discretion by denying Davis’s requests for

appointment of counsel because Davis failed to demonstrate exceptional

circumstances warranting appointment of counsel. See Terrell v. Brewer, 935 F.2d

1015, 1017 (9th Cir. 1991).

      Davis’s remaining contentions are unpersuasive.

      Davis’s motion for injunctive relief is denied without prejudice.

      AFFIRMED.




                                          3                                   09-17231